ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant’s motion for rehearing, withdraw our previous opinion and vacate the sentence.
V.W. entered a guilty plea and the trial court withheld an adjudication of delinquency. The trial court erred by placing V.W. on community control until V.W.’s 19th birthday in the year 2000. The maximum sentence that can be imposed for the first degree misdemeanor is one year in county jail or on community control. See G.R.A. v. State, 688 So.2d 1027 (Fla. 5th DCA 1997).
SENTENCE VACATED; REMANDED.
PETERSON, C.J., and W. SHARP and GOSHORN, JJ., concur.